DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 06 July 2021.
Claims 1, 9, 17, and 25 have been amended.
Claims 1-30 are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2021 are being considered by the Examiner.

Reasons for Allowance
Currently claims 1-30 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
The closest prior art of record (Ruffin et al. (6,249,769) in view of Bailey et al. (US PG Pub. 2009/0018880) and McLachlan (2012/0233547)) where Ruffin discloses soliciting input from a customer via a profile template; at least col. 10, line 29-col. 11, line 20 discloses user inputs including costs associated with servers i.e. cost items, the cost of the server type is further divided into the cost associated with hardware, software, and support, i.e. cost pool; where the cost per server type is derived based on at least capacity i.e., cost driver; and where the cost per server type is a measure that is determined by dividing the total cost associated with the type of server, i.e. cost pool, by the total number of servers of that server type, i.e. cost driver,  see also col. 11, line 21-62. Bailey teaches how each relationship has a percentage to indicate that amount of cost that flows from a particular entity to one or more other entities; at least ¶52-¶53 disclosing how the cost flow model depicts how money flows in the enterprise, starting from the resources to the activities, and finally, to the cost objects.  The cost objects can represent products or services provided by the enterprise.  McLachlan teaches financial allocation model, cost line item, cost object, propagation rules and allocation ratios; see at least ¶110-¶114 for time 
The instant claims 1, 9, 17, and 25 recite, in part, a combination of elements (claim 1 reproduced below as an exemplary representation of the independent claims): 
“A method for modeling cost items using a network computer, wherein the network computer includes one or more processors that execute instructions to perform actions, comprising: 
instantiating a budgeting and forecasting application, that performs actions, including: 
selecting template information that corresponds to a technology tower wherein the template information defines at least one cost item, at least one cost pool, one or more sub-towers, and one or more cost drivers, wherein at least one cost driver is an activity driver that corresponds to performance of an activity at a high cost relative to one or more other costs that correspond to one or more other cost drivers, and wherein each cost pool is arranged in a cost pool structure that is used for unified modeling of the technology tower, and wherein the unified modeling shares the technology tower with another application that integrates the unified modeling of the shared technology tower into a financial model for an organization; 
employing another network computer for an external data source to provide a dataset over the network to the network computer that is stored in a hardware datastore of the network computer; 
determining cost information from the dataset that is stored in a hardware datastore, wherein the cost information corresponds to the at least one cost item; 
mapping at least a portion of the cost information to the at least one cost pool based in part on the template information and a taxonomy for labor costs, wherein the taxonomy provides different sections with different scope for functions performed by internal labor that includes employees, and wherein a range of the functions include one or more of direct operational activities, support activities, management activities, and administration activities based on an arrangement of the technology tower; 
determining cost driver information for the at least activity driver based on the at least one portion of the cost information determined from the dataset; 
determining countable configuration features of the at least cost item that are included in the cost driver information, wherein the features include one or more of personnel counts that are either internal full-time equivalent personnel or external full-time equivalent personnel, or hour counts for either hours performed by internal personnel or hours performed by external personnel, and wherein the features of internal personnel counts include base salary costs, benefit costs, employment taxes, insurance costs, and costs for part time external personnel to cover absences for internal personnel, and wherein the features of external personnel counts include hourly wage costs, material costs, travel costs, and flat fee costs; generating the technology tower for the at least one cost item based on the at least one mapped cost pool and the at least one determined activity driver, wherein each generated technology tower represents one or more different categories of resources that includes one or more portions of the organization's one or more assets or services, wherein a cross functional services tower is separately generated for costs corresponding to costs and personnel performing Information Technology (IT) functions across boundaries in an organization that includes particular costs for management of services, comprising managing contracts with external providers, managing vendor relationships, managing senior management personnel and senior administrative functions, service continuity during an IT outage, and security and information policies for hardware and software; 
generating the one or more sub-towers, wherein the one or more sub-towers are included in the technology tower; 
allocating costs from one or more of the cost pools to cost items in the sub- tower; and 
determining one or more key performance indicators for the generated technology tower by dividing one or more of the cost pools with a value from the one or more cost drivers; and 
instantiating a modeling application to generate one or more financial data models of the at least one cost item that includes a generated technology tower model that is based on at least the generated technology tower and the one or more key performance indicators of the generated technology tower, wherein each generated technology tower model represents one or more different categories of resources.”
It is clear from the disclosures Ruffin, Bailey, and McLachlan that the prior art does not consider the possibility of the combination of elements above, specifically the ability to create the separate cross functional cost towers for information technology personnel (IT), across boundaries of an organization, as commonly included in each independent claims 1, 9, 17, and 25.
Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Ruffin, Bailey, and McLachlan references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629